            Case 1:17-cv-01216-ABJ Document 59 Filed 01/22/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,
                                                            Civil No. 1:17-cv-01216 (ABJ)
       v.

 DISTRICT OF COLUMBIA, et al.,

                      Defendants.


                DEFENDANT OFFICER JOHN DOE’S CONSENT MOTION
                   TO EXTEND THE TIME TO FILE A REPLY BRIEF

       Defendant Officer John Doe, by consent and through undersigned counsel, moves

pursuant to Fed. R. Civ. P. 6(b) for a one-week extension to file a reply brief in support of his

Motion to Dismiss, or, in the Alternative for Summary Judgment (ECF No. 55), thereby making

the pleading due on or before January 31, 2019. Officer John Doe’s memorandum of points and

authorities in support of this motion and a proposed order are attached.



Date: January 22, 2019                                Respectfully submitted,

                                                      /s/ Joseph A. Gonzalez
                                                      Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                      SCHERTLER & ONORATO, LLP
                                                      901 New York Avenue, N.W.
                                                      Suite 500
                                                      Washington, D.C. 20001
                                                      Telephone: 202-628-4199

                                                      Counsel for Defendant John Doe




                                                 1
         Case 1:17-cv-01216-ABJ Document 59 Filed 01/22/19 Page 2 of 5



                                   Rule 7(m) Certification

       On January 22, 2019, the undersigned obtained the consent of Plaintiffs’ counsel, Scott

Michelman, to the relief requested herein. Counsel for the codefendants (OAG) also consents.



                                                           /s/ Joseph A. Gonzalez
                                                           Joseph A. Gonzalez




                                               2
            Case 1:17-cv-01216-ABJ Document 59 Filed 01/22/19 Page 3 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,
                                                            Civil No. 1:17-cv-01216 (ABJ)
       v.

 DISTRICT OF COLUMBIA, et al.,

                      Defendants.


            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANT OFFICER JOHN DOE’S CONSENT MOTION
                  TO EXTEND THE TIME TO FILE A REPLY BRIEF

       Defendant Officer John Doe, by consent and through undersigned counsel, moves

pursuant to Fed. R. Civ. P. 6(b) for a one-week extension to file a reply brief in support of his

Motion to Dismiss, or, in the Alternative for Summary Judgment (ECF No. 55), thereby making

the pleading due on or before January 31, 2019.

       On January 3, 2019 Officer John Doe filed a Motion to Dismiss, or, in the Alternative for

Summary Judgment. Plaintiffs filed their Opposition on January 17, 2019 thereby making the

Reply currently due on January 24, 2019. Plaintiffs’ Opposition makes a number of complicated

legal arguments and involves numerous unanticipated assertions of alleged fact, including the

use of purported Fed. R. Evid. 404(b) evidence in a motion for summary judgment and three

declarations. Due to the complexity of the Opposition and the press of filings in other cases, the

undersigned requires additional time to respond to these arguments beyond the seven days

allotted under the local rules. This extension will not prejudice Plaintiffs or the case schedule

and, in fact, Plaintiffs consent. Accordingly, Officer John Doe has good cause for the extension

requested.

                                                  1
         Case 1:17-cv-01216-ABJ Document 59 Filed 01/22/19 Page 4 of 5



       Wherefore, Officer John Doe requests a one-week extension to file a reply brief in

support of his Motion to Dismiss, or, in the Alternative for Summary Judgment, thereby making

the Reply due on or before January 31, 2019.



Date: January 22, 2019                             Respectfully submitted,

                                                   /s/ Joseph A. Gonzalez
                                                   Joseph A. Gonzalez (D.C. Bar No. 995057)
                                                   SCHERTLER & ONORATO, LLP
                                                   901 New York Avenue, N.W.
                                                   Suite 500
                                                   Washington, D.C. 20001
                                                   Telephone: 202-628-4199

                                                   Counsel for Defendant John Doe




                                               2
             Case 1:17-cv-01216-ABJ Document 59 Filed 01/22/19 Page 5 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                     Plaintiffs,
                                                           Civil No. 1:17-cv-01216 (ABJ)
        v.

 DISTRICT OF COLUMBIA, et al.,

                      Defendants.


                                             ORDER

        Upon consideration of Defendant Officer John Doe’s consent motion for an extension of

time to file a reply brief in support of his Motion to Dismiss, or, in the Alternative for Summary

Judgment, and the record herein, it is on this __________ day of ______________________,

2019,

        ORDERED, that the Motion is GRANTED, and it is further,

        ORDERED, that Defendant’s Reply is due on or before January 31, 2019.




                                                     _______________________________
                                                     Amy Berman Jackson
                                                     United States District Judge




                                                 1
